In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-096 CR

____________________


DARCY JO WOODS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 93742




MEMORANDUM OPINION
	Pursuant to a plea bargain, appellant Darcy Jo Woods pled guilty to delivery of a
controlled substance.  The trial court assessed punishment at two years of confinement in a
state jail facility, then suspended imposition of sentence, placed Woods on community
supervision for four years, and assessed a $500.00 fine.  The State filed a motion to revoke
community supervision.  Woods pled "true" to several allegations that she violated the terms
of the community supervision order.  The trial court found that Woods violated the terms of
the supervision order, revoked Woods's community supervision, and imposed a sentence of
two years of confinement in a state jail facility.
	Woods's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On September 28, 2006, we granted an extension of time for Woods to file a pro se
brief.  We received no response from the appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  The judgment is affirmed. (1)
	AFFIRMED.  

						_____________________________					  			CHARLES KREGER
								  Justice
 
Submitted on January 3, 2007
Opinion Delivered January 17, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.